FILED
                             NOT FOR PUBLICATION                             OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



OSCAR PADILLA,                                   No. 08-75145

               Petitioner,                       Agency No. A073-868-045

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012**

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Oscar Padilla, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo questions of law, Gil v. Holder, 651 F.3d 1000, 1002 (9th Cir.

2011), and we deny the petition for review.

      The BIA did not err in determining that Padilla may not impute his father’s

lawful permanent residence for purposes of meeting the requirements of 8 U.S.C.

§ 1229b(a)(2). See Sawyers v. Holder, 684 F.3d 911 (9th Cir. 2012) (per curiam).

      PETITION FOR REVIEW DENIED.




                                         2                                  08-75145